MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                     FILED
court except for the purpose of establishing                             Feb 25 2019, 10:07 am

the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
estoppel, or the law of the case.                                            Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald A. Rupska,                                        February 25, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2457
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1601-F6-7



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2457 | February 25, 2019                 Page 1 of 4
                                          Case Summary
[1]   In April of 2017, Ronald A. Rupska pled guilty to Level 6 felony operating a

      vehicle while intoxicated (“OWI”). Rupska was initially place in the Vigo

      County Veterans Court Treatment Program (“Veterans Treatment Program”).

      His participation in the program was terminated due to Rupska’s failure to

      abide by its rules. The trial court subsequently sentenced Rupska to two years of

      incarceration, all suspended to probation. Rupska contends that his sentence is

      inappropriate in light of the nature of his offense and his character. Because we

      disagree, we affirm.



                            Facts and Procedural History
[2]   On January 2, 2016, police officers discovered Rupska slumped over the

      steering wheel of his vehicle. Upon making contact with Rupska, officers

      observed an open beer can lying next to his vehicle and smelled the odor of an

      alcoholic beverage emanating from his breath. Rupska admitted that he had

      been driving the vehicle and had been drinking. Rupska failed a field sobriety

      test and refused to take a chemical test, after which he was taken into police

      custody.


[3]   On January 4, 2016, the State charged Rupska with Class A misdemeanor OWI

      endangering a person and Level 6 felony OWI. On April 7, 2017, Rupska pled

      guilty to Level 6 felony OWI and, in exchange, the State dismissed the

      remaining charge. The trial court deferred entering judgment of conviction to


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2457 | February 25, 2019   Page 2 of 4
      allow Rupska to participate in the Veterans Treatment Program. On June 13,

      2018, Rupska was terminated from the Veterans Treatment Program for

      noncompliance, and the trial court entered judgment of conviction. On

      September 12, 2018, the trial court sentenced Rupska to two years of

      incarceration, all suspended to probation.



                                 Discussion and Decision
[4]   Rupska contends that his sentence of two years of incarceration, all suspended

      to probation, is inappropriate. We may revise a sentence if, “after due

      consideration of the trial court’s decision, the Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” Ind. Appellate Rule 7(B). “Sentencing is principally a discretionary

      function in which the trial court’s judgment should receive considerable

      deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008) (internal

      citations omitted). The defendant bears the burden of proving that his sentence

      is inappropriate in the light of both the nature of his offense and his character.

      Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct. App. 2013). Rupska pled guilty to

      Level 6 felony OWI, an offense with a maximum penalty of two-and-one-half

      years of incarceration, for which he received two years, all suspended to

      probation. See Ind. Code § 9-30-5-2; Ind. Code § 9-30-5-3.


[5]   The nature of Rupska’s offense does not support a reduction in his sentence.

      Rupska committed Level 6 felony OWI and was in such a state of intoxication



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2457 | February 25, 2019   Page 3 of 4
      that officers found him slumped over his steering wheel. Moreover, Rupska was

      on probation and violated the terms thereof when he committed the offense.


[6]   Rupska’s character also does not support a reduction in his sentence. The sixty-

      one-year-old Rupska has a history with the criminal justice system and

      substance abuse that dates back to his first arrest at the age of thirty. Rupska has

      prior convictions for Class A misdemeanor OWI endangering a person, Class B

      misdemeanor public intoxication, and Class C misdemeanor OWI. He also

      violated the terms of his probation. Moreover, Rupska was given an

      opportunity to deal with his substance-abuse issues prior to judgment of

      conviction being entered in this case by participating in the Veterans Treatment

      Program; however, his participation was terminated after a determination of

      noncompliance due to thirteen missed call-ins, four missed drug screens, and

      five positive drug screens. Despite his prior contacts with the criminal justice

      system and the trial court’s efforts to provide him with the tools to deal with his

      substance abuse, Rupska has been unwilling to address his issues or conform his

      actions to societal norms. Rupska has failed to establish that his sentence is

      inappropriate.


[7]   The judgment of the trial court is affirmed.


      Bailey, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2457 | February 25, 2019   Page 4 of 4